U.S. Bank N.A. v Hattim (2020 NY Slip Op 03856)





U.S. Bank N.A. v Hattim


2020 NY Slip Op 03856


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Singh, González, JJ.


11790N 32573/16E

[*1] U.S. Bank National Association,	 Successor Trustee to Bank of America, N.A., etc., Plaintiff-Respondent,
vShakira Hattim, Defendant-Appellant, New York City Environmental Control Board, et al., Defendants.


Michael Kennedy Karlson, New York, for appellant.
McCalla Raymer Leibert Pierce, LLC, New York (Jane H. Torcia of counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about July 12, 2019, which denied defendant's motion to vacate an order entered upon her default, unanimously affirmed, without costs.
The court providently exercised its discretion in denying defendant's motion to vacate her default (see Berardo v Guillet, 86 AD3d 459 [1st Dept 2011]). After failing to oppose plaintiff's motion for summary judgment on its mortgage foreclosure complaint and its subsequent motion for the entry of a judgment of foreclosure and sale, defendant moved to vacate the judgment and the underlying order. She then failed to appear for oral argument on her motion to vacate, and the motion was denied. Defendant now appeals from the denial of her motion to vacate the order that denied her first motion to vacate. In support of this motion, defendant failed to demonstrate any excuse, let alone a reasonable excuse, for her failure to contest the dispositive motions. In the absence of a reasonable excuse, we need not consider whether defendant demonstrated a meritorious defense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK